UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7232



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TRAVIS CHAD DAILEY, a/k/a “Taz,”

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-99-23-2, CA-03-268-2)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis Chad Dailey, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Travis Chad Dailey appeals from the denial of his 28 U.S.C.

§ 2255 (2000) motion by the district court.               An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit judge or justice issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(2000). This court will not issue a certificate

of appealability as to claims dismissed by a district court on

procedural grounds unless the movant can demonstrate both “(1)

‘that   jurists   of   reason   would       find   it   debatable   whether   the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).

     We have independently reviewed the record and determine that

Dailey has not made the requisite showing.                   See Miller-El v.

Cockrell, 537 U.S. 322,             , 123 S. Ct. 1029, 1039 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                      DISMISSED


                                        2